                                               United States Bankruptcy Court
                                                    District of Arizona
Landau,
              Plaintiff                                                                           Adv. Proc. No. 20-00169-BKM
Jocque,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: lowryj                       Page 1 of 2                          Date Rcvd: Sep 03, 2020
                                      Form ID: notvhrga                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 05, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion14.px.ecf@usdoj.gov Sep 04 2020 03:14:36     U.S. TRUSTEE,
                 OFFICE OF THE U.S. TRUSTEE,   230 NORTH FIRST AVENUE,   SUITE 204,   PHOENIX, AZ 85003-1725
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
pla               BKN Investments, LLC
pla               BKN Real Estate, LLC
pla               Bridge Entertainment, LLC
pla               CS Chandler Real Estate, LLC
dft               Caitlin Jocque
pla               Chad Landau
pla               D2W LLC
pla               Diego Pops Holdings, LLC
pla               Diego Pops, LLC
pla               Eduardo Escobar
pla               John Moon
pla               Karen Doris, LLC
dft               Ryan Jocque
pla               Scottsdale Road Restaurant, LLC
                                                                                                                   TOTALS: 14, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 3, 2020 at the address(es) listed below:
              EDWIN B STANLEY    on behalf of Defendant Ryan Jocque bstanley@simbroandstanley.com,
               bradstanleyaz@gmail.com,sharonsecf@gmail.com,skirby@simbroandstanley.com
              EDWIN B STANLEY    on behalf of Defendant Caitlin Jocque bstanley@simbroandstanley.com,
               bradstanleyaz@gmail.com,sharonsecf@gmail.com,skirby@simbroandstanley.com
              PATRICK F KEERY    on behalf of Plaintiff Chad Landau pfk@keerymccue.com,
               Mthompson@ecf.courtdrive.com,2624@notices.nextchapterbk.com,mat@keerymccue.com
              PATRICK F KEERY    on behalf of Plaintiff    Karen Doris, LLC pfk@keerymccue.com,
               Mthompson@ecf.courtdrive.com,2624@notices.nextchapterbk.com,mat@keerymccue.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff John Moon timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff Eduardo Escobar timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    Karen Doris, LLC timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    Diego Pops, LLC timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    Diego Pops Holdings, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    CS Chandler Real Estate, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    Bridge Entertainment, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER    on behalf of Plaintiff    BKN Investments, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
        Case 2:20-ap-00169-DPC Doc 17 Filed 09/03/20 Entered 09/05/20 21:35:51                                                Desc
                             Imaged Certificate of Notice Page 1 of 5
District/off: 0970-2         User: lowryj                Page 2 of 2                  Date Rcvd: Sep 03, 2020
                             Form ID: notvhrga           Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              TIMOTHY M. COLLIER   on behalf of Plaintiff   BKN Real Estate, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER   on behalf of Plaintiff Chad Landau timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER   on behalf of Plaintiff   Scottsdale Road Restaurant, LLC
               timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com
              TIMOTHY M. COLLIER   on behalf of Plaintiff   D2W LLC timothy.collier@tmcollierlaw.com,
               tdavis@tmcollierlaw.com
              WILLIAM G. KLAIN   on behalf of Defendant Caitlin Jocque FilingKAL@lang-baker.com
              WILLIAM G. KLAIN   on behalf of Defendant Ryan Jocque FilingKAL@lang-baker.com
                                                                                            TOTAL: 18




      Case 2:20-ap-00169-DPC Doc 17 Filed 09/03/20 Entered 09/05/20 21:35:51                       Desc
                           Imaged Certificate of Notice Page 2 of 5
FORM notvhrga

                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF ARIZONA


In re:                                                          Case No.: 2:20−bk−06897−DPC

  CHAD MICHAEL LANDAU                                           Chapter: 11
Debtor(s)



   Chad Landau                                                  Adversary No.: 2:20−ap−00169−BKM
   et al.
Plaintiff(s)

v.

  Ryan Jocque
  et al.
Defendant(s)



                               NOTICE OF VIDEOCONFERENCE HEARING

A videoconference hearing in the above−entitled cause will be held on at . The Honorable will consider and/or act
upon the following matter(s) at the hearing:

CONTINUED HEARING ON MOTION FOR REMAND

Videoconference Hearing Guidelines, which have been implemented by the Court and will be applicable to this
videoconference hearing, are located on the Court's website at the following link:
http://azb.uscourts.gov/sites/default/files/videoconferenceguidelines.pdf.

Interested parties may appear at this videoconference hearing using one of the following options:
         1. Open an internet browser window (Chrome is recommended) and navigate to https://www.zoomgov.com.
                 a. Click on "Join a Meeting" and enter the Hearing ID: 1618354629;
                b. Follow on−screen instructions, including entering your full name (First, Last), and entering the
                    Passcode: 690329
         2. Click on the Videoconference Hearing link:
            https://www.zoomgov.com/j/1618354629?pwd=Y2lsdXdHVWZ4MWlZWnppRENudVkxUT09
                  a. Follow the on−screen instructions, and ensure that your full name (First, Last) is displayed for the
                     record.


Meeting ID: 161 835 4629
Passcode: 690329
One tap mobile
+16692545252,,1618354629#,,,,,,0#,,690329# US (San Jose)
+16468287666,,1618354629#,,,,,,0#,,690329# US (New York)

Dial by your location
+1 669 254 5252 US (San Jose)
+1 646 828 7666 US (New York)
Meeting ID: 161 835 4629
Passcode: 690329



     Case 2:20-ap-00169-DPC Doc 17 Filed 09/03/20 Entered 09/05/20 21:35:51                                        Desc
                          Imaged Certificate of Notice Page 3 of 5
Find your local number: https://www.zoomgov.com/u/adqUXt9UM7

Join by SIP
1618354629@sip.zoomgov.com

Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
52
61
100.140
Meeting ID: 161 835 4629
Passcode: 690329




                           − − − NOTICE CONTINUES ON NEXT PAGE − − −




   Case 2:20-ap-00169-DPC Doc 17 Filed 09/03/20 Entered 09/05/20 21:35:51   Desc
                        Imaged Certificate of Notice Page 4 of 5
Date: September 3, 2020

Address of the Bankruptcy Clerk's Office:   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101           George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




  Case 2:20-ap-00169-DPC Doc 17 Filed 09/03/20 Entered 09/05/20 21:35:51     Desc
                       Imaged Certificate of Notice Page 5 of 5
